469 So. 2d 99 (1985)
James Leroy JACKSON, Plaintiff-Appellee,
v.
JOHNS-MANVILLE SALES CORPORATION, et al., Defendants-Appellants.
No. 56351.
Supreme Court of Mississippi.
May 22, 1985.
Danny E. Cupit, Cupit & Maxey, Jackson, Ronald L. Motley, Brinson Williams, Barnwell, S.C., Richard F. Pate, Mobile, Ala., for Jackson.
William N. Reed, John Holloman, III, Watkins, Ludlam & Stennis, Jackson, Lively M. Wilson, Dorothy J. Chambers, Louisville, Ky., Roy C. Williams, Megehee, Brown, Williams & Mestayer, Pascagoula, for Johns-Manville, et al.
EN BANC.
The United States Court of Appeals for the Fifth Circuit has certified this cause to this Court, asking that we decide the following questions of law:
Whether (1) mental anguish damages; (2) damages for cancer as a probable future consequence, and (3) punitive damages are available in asbestos products liability actions. 757 F.2d 614.
A majority of this Court after considering these issues will decline certification.
Therefore, we respectfully decline to rule upon the questions presented.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS and DAN M. LEE, JJ., concur.
PRATHER, ROBERTSON, SULLIVAN and ANDERSON, JJ., dissent.